Exhibit 10.3

 

SECURITY AGREEMENT

 

EVO Transportation & Energy Services, Inc., a Delaware corporation, and Thunder
Ridge Transport, Inc., a Missouri corporation, (collectively “Debtor”) having an
address of 8285 West Lake Pleasant Parkway Peoria, Arizona 85382, and Billy L.
Peck, Jr. (“Secured Party”), hereby agree, effective June 1, 2018, as follows:

 

1. Background and Purpose

 

The parties acknowledge that EVO Transportation & Energy Services, Inc. has
executed a promissory note, of even date herewith, payable to Secured Party in
the original principal amount of Two Million Five Hundred Thousand Dollars
($2,500,000) (“Note”). The parties further acknowledge that to secure EVO
Transportation & Energy Services, Inc.’s obligations under the Note, and
Debtor’s obligations under this Agreement, Debtor has agreed to grant Secured
Party a security interest as provided below.

 

2. Grant of Security Interest

 

To secure Debtor’s Obligations (as defined in Paragraph 3 below), Debtor grants
to Secured Party a first priority, purchase money security interest in the
Collateral (as defined in Paragraph 4 below).

 

3. Obligations

 

For purposes of this Agreement, “Obligations” means any and all debts,
obligations, and liabilities of EVO Transportation & Energy Services, Inc., its
affiliates, subsidiaries, successor or assigns to Secured Party arising out of,
or relating in any way to the Note, and any obligations of Debtor to Secured
Party pursuant to this Agreement, whether existing or arising after the date of
this Agreement; whether voluntary or involuntary; whether jointly owned with
others; whether direct or indirect; or whether absolute or contingent; and
whether or not from time to time increased, decreased, extinguished, created, or
incurred.

 

4. Collateral

 

For purposes of this Agreement, “Collateral” means:

 

(a) All accounts, accounts receivable, contract rights, and general intangibles
of Thunder Ridge Transport, Inc., including, without limitation, all forms of
payment, all present and future incomes, rents, revenues, issues and profits,
goodwill, licenses and license rights, bailment or leasehold interests, whether
as lessor or lessee, all choses in action and recoveries for any loss in value
or items of property described in this Agreement, all rights of Thunder Ridge
Transport, Inc. as an unpaid seller of goods and services (including, but not
limited to, the rights of stoppage in transit, replevin, reclamation, and
resale), rights in and to security agreements and other contracts or assignments
providing security to Thunder Ridge Transport, Inc., book debts, credits,
indemnities, warranties or guarantees payable to Thunder Ridge Transport, Inc.
on loss or damage of property, inventions, designs, design registrations,
trademarks, trade styles, trade names, know-how, powers, privileges, logos,
franchise rights, payments in kind, advertising and promotional materials, trade
secrets, patents, patent rights, copyrights, patent applications, tax refunds,
customer lists, business and accounting records, including all ledger account
cards, computer tapes and disks and other computer information, in all cases
whether now owned or hereafter created or acquired by Thunder Ridge Transport,
Inc. or in which Thunder Ridge Transport, Inc. may now have or may after the
date of this Agreement acquire an interest;

 



 

 

 

(b) All inventory, including, without limitation, all goods held for sale or
lease, finished goods, merchandise, parts, supplies, raw materials, and
work-in-process of every kind and description, and all products thereof, whether
now owned or acquired by Thunder Ridge Transport, Inc. after the date of this
Agreement, or in which Thunder Ridge Transport, Inc. may now have or may after
the date of this Agreement acquire an interest, including, without limitation,
inventory temporarily out of Thunder Ridge Transport, Inc.’s custody or
possession and any returns or repossessions on any sales or accounts;

 

(c) All goods, including, without limitation, equipment, machinery, materials,
furniture, furnishings, engines, appliances, fixtures, tools, parts, supplies,
and vehicles of every kind and description, whether now owned or acquired by
Thunder Ridge Transport, Inc. after the date of this Agreement or delivered to
the real property of Thunder Ridge Transport, Inc., or in which Thunder Ridge
Transport, Inc. may now have or may after the date of this Agreement acquire an
interest, and all additions, accessions, replacements, substitutions, and
improvements to such goods and wherever located;

 

(d) All documents, documents of title, deposit accounts, negotiable and
nonnegotiable instruments, shares, stocks, bonds, debentures, securities,
moneys, sources of money, uncalled capital, letters of credit, investment
property, and chattel paper whether now owned or acquired after the date of this
Agreement by Thunder Ridge Transport, Inc.;

 

(e) All instruments, documents, securities, monies, and property in which
Thunder Ridge Transport, Inc. has or hereafter acquires rights which now or
hereafter are at any time in the possession or control of Thunder Ridge
Transport, Inc. or in transit by mail or carrier to or in the possession of any
third party acting on behalf of Thunder Ridge Transport, Inc. without regard to
whether Thunder Ridge Transport, Inc. received the same in pledge, for
safekeeping, as agent for collection or transmission or otherwise or whether
Thunder Ridge Transport, Inc. had conditionally released the same; and

 

(f) All proceeds and products of any of the personal property described above,
in any form, including, without limitation, proceeds of any insurance relating
to such collateral or fire and builder’s risk insurance and unrenewed insurance
premiums; proceeds consisting of any of the above types of collateral; all
awards made in eminent domain proceedings or purchased in lieu of such eminent
domain proceedings; proceeds of any noncommercial tort cause of action in
existence, now or after the date of this Agreement; and all replacements,
substitutions, renewals, returns, additions, accessions, rents, royalties,
issues, documents of ownership, and receipts for any of the foregoing.

 

5. Representations and Warranties

 

As a material inducement to Secured Party under this Agreement, Debtor
represents and warrants, based solely on the representations and warranties of
Secured Party in that certain Equity Purchase Agreement between EVO
Transportation & Energy Services, Inc. and Secured Party dated of even date
herewith, that the following are and shall remain true and correct:

 

5.1 Title

 

Debtor is the owner of all right, title, and interest in the Collateral free and
clear of all liens, encumbrances, and security interests, unless otherwise
indicated in this Agreement or Exhibit A hereto and except the security interest
created by this Agreement.

 



 2 

 

 

5.2 Defenses

 

No defenses, offsets, claims, or counterclaims exist against Debtor that may be
asserted against Secured Party in any proceeding to enforce Secured Party’s
rights in the Collateral.

 

5.3 Conflict

 

The execution, delivery, and performance of this Agreement by Debtor is not in
violation of any applicable law or regulation or contractual obligation of
Debtor.

 

5.4 First Priority Lien

 

The liens granted to Secured Party under this Agreement will constitute a first
priority purchase money security interest and lien on the Collateral subject
only to the filing of a UCC-1 Financing Statement and any prior lien set forth
in Exhibit A. The lien to Secured Party does not constitute a fraudulent
conveyance under any applicable law.

 

5.5 Survival of Representations and Warranties

 

All of the Debtor’s representations and warranties contained in this Agreement
shall survive the execution and delivery of this Agreement.

6. Covenants of Debtor

 

6.1 Protection of Security Interest

Contemporaneously with the execution of this Agreement, Debtor shall properly
execute and deliver to Secured Party UCC-1 Financing Statements to enable
Secured Party to perfect Secured Party’s security interest in the Collateral.
Debtor agrees also to execute, file, and record such other statements, notices,
and agreements, take such action and obtain such certificates and documents, in
accordance with all applicable laws, statutes, and regulations as may be
necessary or advisable to perfect, evidence, and continue Secured Party’s
security interest in the Collateral.

6.2 Transactions Involving Collateral

Debtor shall not, without the prior written consent of Secured Party, (a) sell,
offer to sell, or otherwise transfer the Collateral except in the ordinary
course of business, or (b) pledge, mortgage, encumber, or otherwise permit the
Collateral to be subject to any lien, security interest, or charge, other than
the security interest created by this Agreement.

 

6.3 Compliance with Laws

 

Debtor shall comply with all laws, statutes, and regulations pertaining to the
Collateral.

 

6.4 Insurance

 

Debtor will at all times keep the Collateral insured against loss, damage,
theft, and such other risks as Secured Party may reasonably require in such
amounts and companies and under such policies and in such form, and for such
periods, as shall be reasonably satisfactory to Secured Party, and each such
policy shall provide that loss thereunder and proceeds payable there-under shall
be payable to Secured Party as its interest may appear (and Secured Party may
apply any proceeds of such insurance which may be received by Secured Party
toward payment of the Obligations, whether or not due, in such order of
application as Secured Party may determine) and each such policy shall provide
for 10 days’ written minimum cancellation notice to Secured Party; and each such
policy shall, if Secured Party so requests, be deposited with Secured Party; and
Secured Party may act as attorney for Debtor in obtaining, settling, and
cancelling such insurance and endorsing any drafts.

 



 3 

 

 

6.5 Taxes, Assessments, and Liens

Debtor shall pay when due all taxes, assessments, and liens with regard to the
Collateral. Debtor may withhold any such payment or may elect to contest any
lien if Debtor is conducting appropriate proceedings in good faith to contest
the obligation to pay and so long as Secured Party’s interest is not
jeopardized.

 

6.6 Notification of Change in Name

 

The Debtor shall notify the Secured Party in writing of a change in the Debtor’s
names or identities within five days after the change. The Debtor shall also
cooperate with the Secured Party to enable the Secured Party to file either a
new UCC-1 Financing Statement or an amendment to the existing UCC-1 Financing
Statement to reflect the change and to continue the Secured Party’s security
interest in the Collateral.

 

7. Authorized Action by Secured Party

 

Debtor irrevocably appoints Secured Party as Debtor’s attorney in fact to do any
act that Debtor is obligated to do pursuant to this Agreement to preserve or
protect the Collateral and to preserve, protect, or establish Secured Party’s
lien on the Collateral. Debtor further irrevocably appoints Secured Party to
exercise such rights and powers as Debtor might exercise with respect to the
Collateral following an Event of Default, as defined below. These powers shall
include without limitation the right to:

 

(a) Collect by legal proceedings or otherwise, and endorse, receive, and receipt
all dividends, interest, payments, proceeds, and other sums and property now or
after the date of this Agreement payable on account of the Collateral,

 

(b) Transfer the Collateral to Secured Party’s own or Secured Party’s nominee’s
name, and

 

(c) Make any compromise or settlement and take any action Secured Party deems
advisable with respect to the Collateral. Debtor agrees to reimburse Secured
Party on demand for any costs and expenses, including without limitation
reasonable attorney fees, which Secured Party may incur while acting as Debtor’s
attorney in fact under this Agreement, all of which costs and expenses are
included in the Obligations secured by this Agreement. Secured Party shall have
no obligation to act pursuant to this paragraph and shall not be required to
make any presentment, demand, or protest, or give any notice or take any action
to preserve any rights against any other person in connection with the
Collateral.

 

8. Defaults and Remedies

 

8.1 Event of Default

 

Any of the following events or conditions shall constitute an Event of Default
by Debtor under this Agreement:

 

(a) Default in payment of the Obligations in accordance with the terms of the
Note;

 

(b) Default in the performance of any Obligations or breach of any agreement,
representation, or warranty contained in this Agreement;

 



 4 

 

 

(c) Any levy or proceeding against the Collateral or Debtor’s interest in the
Collateral, except if Debtor is conducting appropriate proceedings in good faith
to contest the levy or proceeding; or

 

(d) The filing of a petition by or against Debtor under the provisions of the
Bankruptcy Code.

 

8.2 Remedies

On the occurrence of an Event of Default, Secured Party:

 

(a) Shall have and may exercise all rights and remedies accorded to Secured
Party by the Missouri Uniform Commercial Code;

 

(b) May declare all unperformed Obligations, in whole or in part, of Debtor
immediately due and payable without demand or notice; and

 

(c) May require Debtor to take any and all action necessary to make the
Collateral available to Secured Party.


 8.3 Remedies Cumulative

All of Secured Party’s rights and remedies, whether evidenced by this Agreement
or by any other writing, shall be cumulative and may be exercised singularly or
concurrently. Election by Secured Party to pursue any remedy shall not exclude
pursuit of any other remedy.

 

9. Waiver of Hearing

Debtor expressly waives any constitutional or other right to a judicial hearing
prior to the time Secured Party takes possession or disposes of the Collateral
on an Event of Default as provided in Paragraph 8 above.

 

10. Waiver

 

Secured Party shall not be deemed to have waived any rights under this Agreement
unless such waiver is in writing and signed by Secured Party. No delay or
omission on the part of Secured Party in exercising any right shall operate as a
waiver of such right or any other right.

 

11. Additional Documentation; Cooperation

 

Each party shall, on the request of the other, execute, acknowledge, and deliver
to the other any instrument that may be required to accomplish the intent of
this Agreement. Each party agrees to cooperate to effectuate the intent of this
Agreement and shall take all appropriate action necessary or useful in doing so.

 

12. Miscellaneous

 

12.1 Successors and Assigns

 

Subject to the provisions otherwise contained in this Agreement, this Agreement
shall inure to the benefit of and be binding on the successors and assigns of
the respective parties.

 



 5 

 

 

12.2 Notices

 

Any notice under this Agreement shall be in writing, and any written notice or
other document shall be deemed to have been duly given

 

(a) on the date of personal service on the parties,

 

(b) on the third business day after mailing, if the document is mailed by
registered or certified mail,

 

(c) one day after being sent by professional or overnight courier or messenger
service guaranteeing one day delivery, with receipt confirmed by the courier, or

 

(d) on the date of transmission if sent by facsimile, email, or other means of
electronic transmission resulting in written copies, with receipt confirmed. Any
such notice shall be delivered or addressed to the parties at the addresses set
forth below or at the most recent address specified by the addressee through
written notice under this provision. Failure to conform to the requirement that
mailings be done by registered or certified mail shall not defeat the
effectiveness of notice actually received by the addressee.

 

12.3 Amendment

The provisions of this Agreement may be modified at any time by written
agreement of the parties. Any such agreement made after the date of this
Agreement shall be ineffective to modify this Agreement in any respect unless in
writing and signed by Debtor and Secured Party.

12.4 Attorney Fees; Prejudgment Interest


 If the services of an attorney are required by Secured Party to secure the
performance of this Agreement or otherwise on the breach or default of this
Agreement, or if any judicial remedy or arbitration is necessary to enforce or
interpret any provision of this Agreement or the rights and duties of any person
in relation to this Agreement, Secured Party shall be entitled to reasonable
attorney fees, costs, and other expenses, in addition to any other relief to
which Secured Party may be entitled. Any award of damages following judicial
remedy or arbitration as a result of the breach of this Agreement or any of its
provisions shall include an award of prejudgment interest from the date of the
breach at the maximum amount of interest allowed by law.

 

12.5 Post-Judgment Attorney Fees

 

If the services of an attorney are required by any party to enforce a judgment
rendered in connection with this Agreement, the judgment creditor shall be
entitled to reasonable attorney fees, costs, and other expenses, and such fees,
costs, and expenses shall be recoverable as a separate item. This provision
shall be severable from all other provisions of this Agreement, shall survive
any judgment, and shall not be deemed merged into the judgment.

 

12.6 Captions

 

All paragraph captions are for reference only and shall not be considered in
construing this Agreement.

 

12.7 Severability

 

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid or unenforceable, the remainder of the Agreement that can be given
effect without the invalid provision shall continue in full force and effect and
shall in no way be impaired or invalidated.

 



 6 

 

 

12.8 Governing Law

 

The rights and obligations of the parties and the interpretation and performance
of this Agreement shall be governed by the law of the State of Missouri,
excluding its conflict of laws rules.

 

12.9 Venue

 

Debtor agrees that any actions arising under this Agreement shall be heard and
resolved in and be subject to the exclusive jurisdiction of the courts in
Missouri, County of Greene.

 

12.10 Entire Agreement

 

This document and its exhibits constitute the entire agreement between the
parties, all oral agreements being merged in this Agreement, and supersede all
prior representations. There are no representations, agreements, arrangements,
or understandings, oral or written, between or among the parties relating to the
subject matter of this Agreement that are not fully expressed in this Agreement
or its exhibits.

  

(SIGNATURE PAGE FOLLOWS)

 



 7 

 

 

DEBTOR:       /s/ John P. Yeros   EVO Transportation & Energy Services, Inc.  
By: John P. Yeros   Title: Chief Executive Officer       /s/ Billy (Trey) Peck
Jr.   Thunder Ridge Transport, Inc.   By: Billy (Trey) Peck Jr.   Title:
President and CEO  

  

SECURED PARTY:       /s/ Billy L. Peck, Jr.   Billy L. Peck, Jr.  

 



 8 

 

 

Exhibit A

 

 

 

 

9

 



 

